Exhibit 10.1

FOURTH AMENDMENT TO

RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS FOURTH AMENDMENT TO RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT
dated as of September 30, 2016 (this “Amendment”) is entered into among FLOWERS
FINANCE II, LLC, a Delaware limited liability company (the “Borrower”), FLOWERS
FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., COÖPERATIEVE RABOBANK U.A. (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank”), as Facility Agent for the Nieuw
Amsterdam Lender Group and as a Committed Lender, PNC BANK, NATIONAL
ASSOCIATION, as Facility Agent for the PNC Bank Lender Group and as a Committed
Lender, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank”, New York Branch), as
administrative agent (the “Administrative Agent”) for each of the Lenders.

RECITALS

WHEREAS, reference is made to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014,
by Second Amendment to Receivables Loan, Security and Servicing Agreement dated
as of December 17, 2014 and by Third Amendment and Waiver to Receivables Loan,
Security and Servicing Agreement dated as of August 20, 2015 (as so amended, the
“Existing Loan Agreement” and, as amended by this Amendment and as otherwise
amended, supplemented or modified from time to time, the “Loan Agreement”) among
the parties to this Amendment. Unless otherwise provided elsewhere herein,
capitalized terms used herein shall have the respective meanings assigned
thereto in the Loan Agreement; and

WHEREAS, the parties to this Amendment have agreed to amend the Existing Loan
Agreement, all on the terms and subject to the conditions set forth in this
Amendment;

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1. Amendments to Existing Loan Agreement. Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Existing Loan Agreement is hereby amended as
follows:

(a) the definition of “Facility Termination Date” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Facility Termination Date” means the earlier to occur of September 28, 2018 and
the Early Termination Date.

(b) the definition of “Eligible Receivable” appearing in Annex I to the Existing
Loan Agreement is hereby amended by (i) deleting the period at the end of clause
(w) and substituting, in lieu thereof, “, and” and (ii) adding the following as
clause (x):



--------------------------------------------------------------------------------

(x) which is an “eligible asset” under and as defined in Rule 3a-7 under the
United States Investment Company Act of 1940, as amended (17 CFR 270.3a-7).

(c) Annex I to the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(d) Article X of the Existing Loan Agreement is hereby amended by adding the
following as Section 10.26:

SECTION 10.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in

 

- 2 -



--------------------------------------------------------------------------------

any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Transaction Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2. Conditions Precedent. The amendments set forth in Section 1 above
shall become effective as of the date hereof (the “Effective Date”) upon (a) the
receipt by the Administrative Agent of counterpart signature pages to this
Amendment executed by each of the parties to this Amendment, (b) the receipt by
the Administrative Agent of counterpart signature pages to the Third Amended and
Restated Fee Letter dated as of the date hereof (the “Amended Fee Letter”)
between the Borrower and the Administrative Agent executed by each of the
parties thereto, and (c) the receipt by each Committed Lender of the amendment
fee as set forth in the Amended Fee Letter. Each Lender hereby consents to the
amendment and restatement of the Fee Letter pursuant to the Amended Fee Letter.

SECTION 3. Representations and Warranties of the Borrower. Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a) this Amendment has been duly executed and delivered by it, and this
Amendment and the Existing Loan Agreement as amended hereby constitute, the
legal, valid and binding obligations of it enforceable against it in accordance
with their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and to
general equitable principles (regardless of whether considered in a proceeding
in equity or at law); and

 

- 3 -



--------------------------------------------------------------------------------

(b) the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date; and

(c) immediately after giving effect to this Amendment, no Amortization Event or
Event of Default shall have occurred and be continuing.

SECTION 4. Miscellaneous.

(a) This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b) Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed. This Amendment is intended by the parties to
constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder. This Amendment shall constitute a Transaction Document.

(c) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed signature
page to this Amendment by facsimile transmission or other electronic image scan
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment.

(e) The provisions of this Amendment are intended to be severable. If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(f) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. Each party hereto hereby irrevocably submits to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
New York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

- 4 -



--------------------------------------------------------------------------------

(g) EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

COÖPERATIEVE RABOBANK U.A., NEW

YORK BRANCH, as Administrative Agent

By:   /s/ Thomas McNamara   Name: Thomas McNamara   Title: Vice President By:  
/s/ Christopher Lew   Name: Christopher Lew   Title: Executive Director

COÖPERATIEVE RABOBANK U.A., as

Committed Lender and Nieuw Amsterdam Facility

Agent

By:   /s/ E. van Esveld   Name: E. van Esveld   Title: Mananging Director By:  
/s/ Jennifer Vervoorn   Name: Jennifer Vervoorn   Title: Director

 

[Signature Page to Fourth Amendment to Receivables Loan, Security and Servicing
Agreement]



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES

CORPORATION B.V.

By:   /s/ P.D. Haverkamp-Idema   Name: P.D. Haverkamp-Idema   Title: Proxyholder
By:   /s/ L.F. van der Sman   Name: L.F. van der Sman   Title: Proxyholder

 

[Signature Page to Fourth Amendment to Receivables Loan, Security and Servicing
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Committed Lender and PNC Bank Facility Agent
By:   /s/ Eric Bruno   Name: Eric Bruno   Title: Senior Vice President

 

[Signature Page to Fourth Amendment to Receivables Loan, Security and Servicing
Agreement]



--------------------------------------------------------------------------------

FLOWERS FINANCE II, LLC,

as Borrower

By:   /s/ Kirk L. Tolbert   Name: Kirk L. Tolbert   Title: President

FLOWERS FOODS, INC.,

as Servicer

By:   /s/ Karyl H. Lauder   Name: Karyl H. Lauder   Title: SVP& CAO

 

[Signature Page to Fourth Amendment to Receivables Loan, Security and Servicing
Agreement]